Citation Nr: 0300881	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  94-29 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

Entitlement to secondary service connection for a neck 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from February 1944 to 
June 1946.  

This appeal was initially before the Board of Veteran's 
Appeals (Board) from a June 1992  rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.  In January 1997, the Board 
remanded this issue for further development.  The case was 
returned to the Board; however, since the requested 
development had not been accomplished, the Board again 
remanded the case in April 1998.  

It is noted that in July 1999, the RO denied a claim of 
entitlement to service connection for a right lower 
extremity disability.  The veteran filed a timely notice 
of disagreement with this rating.  Subsequently, in a 
September 2000 rating decision, the RO awarded service 
connection for status-post right foot triple arthrodesis.  
It is not clear whether this is a full grant of benefits 
with regard to the veteran's claim for a right lower 
extremity disability.  The RO should clarify this matter 
and accomplish any other necessary action, to include 
issuance of a statement of the case.  

In addition, the RO should ask that the veteran clarify 
whether he is seeking service connection or an increased 
evaluation for any other disorders.  Letters received from 
the veteran and/or his representative in April 2001 and 
May 2000 indicate that additional claims are being raised.  
This matter is also referred to the RO for clarification 
and any further necessary action.  


REMAND

In June 1996, the veteran had a hearing before a member of 
the Board who is no longer employed by the Board.  In a 
December 2002 letter, the veteran was advised of this 
matter, and asked to indicate whether he desired a hearing 
before another member of the Board.  The veteran responded 
that he wished to have a videoconference hearing before a 
member of the Board.  

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO for the 
following development:

The RO should schedule the veteran for 
a videoconference hearing before a 
member of the Board. 

Thereafter, the case should be returned to the Board, if 
in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).





